DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of election filed on 11/16/21 and IDS filed on 3/3/20 and 6/7/21. Claims 1-16 are pending in the application.
Election/Restrictions
Applicant’s election of  group I in the reply filed on 11/16/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/21.
Applicant’s election of  species of formula I is:

    PNG
    media_image1.png
    138
    661
    media_image1.png
    Greyscale

	and cetrimonium chloride drawn to “ cationic surfactant” 
in the reply filed on 11/16/21 and telephonic interview respectively is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
s  5 and 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/21.
	Claims 1-4 and 10-13 are examined in the application and the generic claim is examined is examined to the extent that it reads on “ 
    PNG
    media_image1.png
    138
    661
    media_image1.png
    Greyscale

	drawn to component (A) and cetrimonium chloride drawn to “ cationic surfactant” under component (B).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2004/0105836 (‘836) and US 2012/0103357 (‘357).
US ‘836 is cited in the IDS dated 6/7/21.
Art is based upon the elected species, wherein “g” in formula I denotes “0”.
US ‘836 teaches cosmetic preparation comprised of a thickened effective amount of polyurethane thickener of formula I ( abstract) and ¶¶[ 0008-0009]. R1 and R2 in US ‘836 are
branched alkyl containing 6-22 carbon atoms. 
	US’836 at  ¶ [0007] teaches:

    PNG
    media_image2.png
    93
    336
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    98
    386
    media_image3.png
    Greyscale



US’836 at  ¶ [0013] teaches:

    PNG
    media_image4.png
    277
    383
    media_image4.png
    Greyscale

 
US’836 at  ¶ [0015] teaches various diisocyanate and the this includes hexamethylene diisocyanate. When ethoxylated alcohols are reacted with diisocyanate then polyether urethanes are formed. 
Arachyl alcohol (total carbon atoms are 20 and this corresponds to the total carbon atoms present in R1, R2, R8 and R9 drawn to elected group. Decyl and dodecyl). Saturated alcohol with 20 carbon atoms is arachidyl alcohol and the unsaturated alcohol with 20 carbon atoms is gadoleyl alcohol. Arachyl is actually arachidyl alcohol.

    PNG
    media_image5.png
    107
    313
    media_image5.png
    Greyscale


US ‘836 at ¶ [0022] teaches:

    PNG
    media_image6.png
    176
    434
    media_image6.png
    Greyscale

The average molecular weight, which is 10,000-30,000 claimed in claim 1, overlaps 4,000-20,000 taught by US ‘836. 
US ‘836 at ¶ [0023] teaches:

    PNG
    media_image7.png
    206
    432
    media_image7.png
    Greyscale

The claimed viscosity, which is 1,000-5,000mPa claimed in claim 1 overlaps with the viscosity taught by US ‘836.
US ‘836 at ¶ [0066] teaches adding cationic surfactants.
The difference between US ‘836 and instant application is US ‘836 does not teach the claimed cationic surfactant species, which is “cetrimonium chloride”.
However, US ‘357 teaches composition for keratin fibers  for providing conditioning to the hair under abstract (claimed hair cosmetic) and at ¶ [0020] teaches “cetrimonium chloride” and under example 1, exemplifies compositions with cetrimonium chloride ( claims 1, 4 and 11-13).
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare compositions of US '836  by having the polyether polyurethane species, which is formed by reacting the fatty alcohol ethoxylate drawn to arachidyl alcohol and hexamethylene diisocyanate and combine with cetrimonium chloride as the cationic surfactant taught by US ‘357 in view of US ‘836 teaches adding cationic surfactant with the reasonable expectation of success that the cosmetic compositions have improved stability and the formulation would be easily distributed on the hair and at the same time the compositions provide conditioning effect to hair. This is a prima facie case of obviousness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619